ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_03_EN.txt. 510




               DECLARATION OF JUDGE ROBINSON



   Jurisdiction of the Court — Relationship between Article 14 of the International
Covenant on Civil and Political Rights and Article 36 (1) (c) of the Vienna
Convention on Consular Relations — Systemic Integration and Article 31 (3) (c)
of the Vienna Convention on the Law of Treaties — Interpretation of Subsequent
Agreements under Article 73 (2) of the Vienna Convention on Consular
Relations — Relationship between Article 73 (2) of the Vienna Convention on
Consular Relations and the 2008 Agreement between India and Pakistan on
Consular Access.



  A. The Human Rights Character of the Rights and Obligations
           under Article 36 of the Vienna Convention


   1. The question of the relationship between the Vienna Convention on
Consular Relations (“the Vienna Convention”) and the International
Covenant on Civil and Political Rights (“the Covenant”) was addressed
three times by the Court in its Judgment. First, in response to India’s
submission that the Court declare Pakistan to be in breach of Mr. Jad-
hav’s “elementary human rights” as reﬂected in Article 14 of the Cov-
enant, the Court held that its jurisdiction was based on Article I of the
Optional Protocol to the Vienna Convention on Consular Relations con-
cerning the Compulsory Settlement of Disputes and “[did] not extend to
the determination of breaches of international law obligations other than
those under the Vienna Convention” (see paragraph 36 of the Judgment).
Second, in response to India’s submission that the Court should declare
that the sentence [of death] handed down by Pakistan’s military courts
violated international law, including Article 14 of the Covenant, the
Court stressed that the remedies to be ordered can only provide repara-
tion for breaches of obligations under the Vienna Convention, which is
the basis of its jurisdiction in the case brought by India (see paragraph 135
of the Judgment). In that regard, it is to be noted that the relief sought by
India was the annulment of Mr. Jadhav’s conviction and sentence as well
as his release. Third, the Court acknowledged that the Covenant could,
however, play a role in the interpretation of the Vienna Convention
through Article 31 (3) (c) of the Vienna Convention on the Law of Trea-
ties (see paragraph 135 of the Judgment).



96

511                      jadhav (decl. robinson)

  2. Against the background of these ﬁndings the following propositions
are advanced concerning the relationship between the Vienna Convention
and the Covenant :
   (i) There is a strong and meaningful legal connection between Arti-
       cle 36 of the Vienna Convention and Article 14 of the Covenant
       that might impact on the question of the Court’s jurisdiction.
  (ii) The Covenant is, as its name implies, a human rights treaty. The
       greatest development in international law following the Second
       World War has been the growth of a body of law, reﬂected in inter-
       national declarations and treaties, designed to protect the inalien-
       able rights of the individual. This development is a response to the
       atrocities committed in the war, against individuals. The Covenant
       is the leading conventional instrument for the protection of the
       rights of the individual.

 (iii) The rights set out in Article 14 of the Covenant apply to “everyone”
       (see, in particular, paragraphs 1, 2 and 3 of Article 14); as such, they
       apply as much to persons in a foreign country as they do to persons
       in their own country; they also apply “in full equality”, meaning
       that a national in a foreign country is entitled to the same protec-
       tion through the rights set out in Article 14 as a national of his own
       country or a national in the receiving State. The right of equal
       access to a court means that States parties to the Covenant have a
       positive international legal obligation to ensure that there exist
       independent and impartial courts which enable them to conduct a
       fair trial in criminal proceedings which grant to accused persons the
       minimum rights that are set out in Article 14 (2) to 14 (7) of the
       Covenant.

 (iv) The bundle of rights in Article 14 (3) of the Covenant is not an
      exhaustive list of those rights; it comprises “minimum guarantees”
      to which “everyone” is entitled “in full equality”. Thus other rights
      may be added to the list, provided they share the essential charac-
      teristics of the seven rights in the bundle, that is, they are rights
      designed to ensure that an individual has the right to a fair hearing
      guaranteed by Article 14 (1) of the Covenant.


  (v) A human right is a right that applies to all persons without distinc-
      tion of any kind, such as race, colour, national or social origin and
      sex. The essence of human rights is that, as the preamble to the
      Covenant indicates, they “derive from the inherent dignity of the
      human person” and are “the foundation of freedom, justice and
      peace in the world” (emphasis added). Notice that justice is one of
      the ends served by the enjoyment of a human right. The right to a
      fair trial in Article 14 of the Covenant and the notion of equality

97

512                        jadhav (decl. robinson)

      before the law means that persons must be granted an equal access
      to the Court without any distinction based on the factors in Arti-
      cle 2 (1) of the Covenant including national or social origin. Where
      a foreign national, who may not even speak the language of the
      receiving State, is prevented from communicating with his consul to
      arrange his legal representation it is questionable whether he has
      been granted access to the Court in full equality with the nationals
      of the receiving State.
 (vi) It follows from the ﬁfth proposition that the rights to consular
      access and protection under Article 36 of the Vienna Convention
      are as much human rights as any of the seven rights in Article 14 (3)
      of the Covenant. This is so because they oﬀer to a person facing a
      criminal charge in a foreign country protection that may be taken
      for granted or, at any rate, may be much easier to access by a
      national of the sending State facing a criminal charge in that State
      or by a national of the receiving State facing a criminal charge in
      that State. Absent the rights set out in Article 36 of the Vienna Con-
      vention, the universality of the protection guaranteed by Article 14
      for “everyone” “in full equality” may prove to be illusory. The con-
      dition of being a foreigner in a country facing a criminal charge
      calls for heightened scrutiny, because such a person may be less able
      to cope with the intricacies of a foreign criminal justice system than
      a national of the sending State facing a criminal charge in that State
      or a national of the receiving State facing a criminal charge in that
      State. The inherent dignity of the foreign national requires that he
      be given the same access to justice as a national of the sending State
      facing a criminal charge in that State or as a national of the receiv-
      ing State facing a criminal charge in that State, and in any event
      that he be given no less than a fair trial as required by the peremp-
      tory norm set out in Article 14 (3) of the Covenant.

 (vii) Article 36 of the Vienna Convention therefore should be seen as
       providing a kind of foreign parity with the rights enjoyed by a per-
       son facing a criminal charge in the receiving State. That is why so
       many modern day treaties require that the right to consular access
       be observed in relation to a person facing a criminal charge in a
       foreign country. For example, Article 6 (3) of the United Nations
       Convention against Torture mandates that a person in custody
       “shall be assisted in communicating immediately with the nearest
       appropriate representative of the State of which he is a national” 1.
       This is as much a substantive obligation as any of the obligations
       set out in the other paragraphs of this Article, including para-
       graph 1 requiring a State party to take into custody a person in its
       territory who is alleged to have committed an act of torture. If, for

     1
    See also Article 13 (3) of the Convention on Oﬀences and Certain Other Acts on
Board Aircraft, 1963; Article 6 (3) of the Convention for the Suppression of Unlawful

98

513                          jadhav (decl. robinson)

       example, as a result of a person in custody being denied the right to
       communicate with his consular representative, that person was not
       represented at his trial by a lawyer and was convicted, in most sys-
       tems of law that trial would be null and void. By the same token,
       the obligation to provide consular access under Article 36 (1) of the
       Vienna Convention, which also applies to a person who, inter alia,
       is in custody, has a substantive character in view of its importance
       in securing the rights under that Article.




(viii) The right to consular access and the corresponding obligation to
       grant it, whether under Article 36 of the Vienna Convention or
       under any of the above-mentioned treaties, have passed into cus-
       tomary international law.

 (ix) The right of a person under Article 36 (1) (b) of the Vienna Con-
      vention to have his consular post informed of his arrest or detention
      and to be informed of this right is of fundamental importance in
      securing the universality and equality of treatment guaranteed by
      Article 14 of the Covenant. But of even greater signiﬁcance is the
      right of a consular oﬃcer under Article 36 (1) (c) of the Vienna Con-
      vention to visit, converse and correspond with, and arrange for the
      legal representation of a national of the sending State who is in
      prison, custody or detention. This right enures for the beneﬁt of the
      foreign national in prison, custody or detention who may be in need
      of legal representation in a forthcoming trial. The fact that the for-
      eign national is the beneﬁciary of this provision is clearly indicated
      by the statement in the last sentence that the consular oﬃcer cannot
      provide assistance “if [the national] expressly opposes such action”.
      Without a foreign national’s consular oﬃcer being able to arrange
      for his legal representation, it is very likely that none of the

Acts against the Safety of Civil Aviation, 1971; Article 6 (2) of the Convention on the
Prevention and Punishment of Crimes against Internationally Protected Persons, 1973;
Article 6 (3) of the Convention against the Taking of Hostages, 1979; Article 17 (2) of the
Convention on the Safety of United Nations and Associated Personnel, 1994; Article 9 (3)
of the Convention for the Suppression of the Financing of Terrorism, 1999; Article 17 of
the Convention for the Protection of All Persons from Enforced Disappearances, 2006. All
of these conventions provide for the right of a person in custody to be assisted in commu-
nicating immediately with a representative of the State of which he is a national. These
provisions are to be found in articles which undoubtedly create substantive legal obliga-
tions. There is nothing to suggest that they create anything other than a substantive legal
obligation on the part of the country where the person is in custody.



99

514                      jadhav (decl. robinson)

      seven rights set out in Article 14 of the Covenant would be given
      eﬀect. In that bundle, the right that is most at peril in relation to a
      person in a foreign country facing a criminal charge is the right
      under Article 14 (3) (b) “[t]o have adequate time and facilities for
      the preparation of his defence and to communicate with counsel of
      his own choosing”; it is also a right that is closely connected to the
      right of the foreign national to have that national’s consular oﬃcer
      arrange for his legal representation. Absent arrangements for legal
      representation, there is a strong possibility that the foreigner in cus-
      tody will not be able to prepare his defence adequately by selecting
      and communicating with a lawyer of his choice.




 (x) In light of the foregoing, it is diﬃcult to accept the submission that
     “unlike legal assistance, consular assistance is not regarded as a
     predicate to a criminal proceeding” (paragraph 129 of the Judg-
     ment). This submission was made by Pakistan in this case in
     response to the claim by India that breach of Article 36 (1) (b) of
     the Vienna Convention resulting from failure to notify the consul
     should lead to an annulment of the trial proceedings. The right to
     consular access can have a signiﬁcant relationship with a criminal
     trial even if it does not result in an annulment of the trial. But in my
     view there are situations in which the failure to notify the consul
     that his national is in custody facing a criminal charge can, and
     should, lead to an annulment of the trial procedures. I hasten to
     add that such action would be taken by a domestic court and not by
     the Court, which should content itself with adverting in its Judg-
     ment to the fundamental breach and requiring that full weight is
     given to the eﬀect of the violation of the rights by the domestic
     court in carrying out any review that it may order. An example of
     such a fundamental breach requiring an annulment would be a case
     in which, as a result of the failure to notify the consul that its
     national is in custody, that national has no legal representation in
     his trial, and this failure was a substantial factor in the national’s
     conviction. In any event, the assistance given by a consul in making
     arrangements for his national’s legal defence when that national is
     in a foreign country facing a criminal charge is an integral part of a
     sequence that involves choosing his lawyer, consulting with that
     lawyer in the preparation of his defence, and being represented in
     his trial by a lawyer of his choice. In the peculiar circumstances in
     which that foreign national ﬁnds himself this assistance is very
     much an indispensable and foundational step leading up to the trial
     proceedings. Thus it is incorrect to treat the consul’s assistance

100

515                         jadhav (decl. robinson)

       under Article 36 (1) (c) of the Convention as though it does not
       have a fundamentally important relationship with trial proceedings,
       and this is particularly the case because the Vienna Convention pro-
       vides that one of the functions of a consul is to arrange “representa-
       tion for nationals of the sending State before the tribunals . . . of the
       receiving State” (see Article 5 (i) of the Vienna Convention).




 (xi) In the case concerning Avena and Other Mexican Nationals (Mexico
      v. United States of America), the Court declined to characterize
      consular access as a human right. In doing so the Court took the
      position that such a conclusion was neither supported by the text,
      object and purpose nor the travaux préparatoires of the Vienna Con-
      vention 2. While it is true that the preamble speaks in general of the
      development of friendly relations among States as one of the pur-
      poses of the Vienna Convention, and has no explicit reference to the
      human rights of nationals of the sending State, the Convention
      must be interpreted in light of that grand development of interna-
      tional law following the Second World War which focused on the
      rights of individuals in their relations with States. Support for such
      an interpretation that views the Convention through a global lens
      comes from what McLachlan calls the “general principle of treaty
      interpretation, namely that of systemic integration within the inter-
      national legal system” 3, reﬂected in Article 31 (3) (c) of the
      Vienna Convention on the Law of Treaties; it also comes from the
      Court’s Advisory Opinion in the Legal Consequences for States of
      the Continued Presence of South Africa in Namibia (South West
      Africa) notwithstanding Security Council Resolution 276 (1970)
      case 4, in which it held: “Moreover, an international instrument has
      to be interpreted and applied within the framework of the entire
      legal system prevailing at the time of the interpretation.” 5 The text
      of Article 36 (1) of the Vienna Convention, and in particular sub-
      paragraph (c), does in fact portray the kind of concern with the
      rights of an individual, based on the inherent dignity and worth of
      the human person, that one ﬁnds in human rights treaties such as
      the United Nations Convention against Torture. Given that Arti-

   2 Avena and Other Mexican Nationals (Mexico v. United States of America), Judgment,
I.C.J. Reports 2004 (I), p. 61, para. 124.
   3 McLachlan, Campbell, “The Principle of Systemic Integration and Article 31 (3) (c)

of the Vienna Convention” International and Comparative Law Quarterly, Vol. 54, Issue 2,
April 2005, p. 280.
   4 Legal Consequences for States of the Continued Presence of South Africa in Namibia

(South West Africa) notwithstanding Security Council Resolution 276 (1970), Advisory
Opinion, I.C.J. Reports 1971, p. 16.
   5 Ibid., p. 31, para. 53.



101

516                     jadhav (decl. robinson)

      cle 36 (1) (c) of the Vienna Convention is so closely connected to
      the right of an accused person under Article 14 (3) (b) of the Cov-
      enant “to have adequate time and facilities for the preparation of
      his defence”, it is submitted that it may be seen as a fair trial right
      that could be added to the bundle of rights in Article 14 (3) of the
      Covenant.




(xii) It follows therefore that a breach of the obligations under Arti-
      cle 36 (1) of the Vienna Convention and, in particular, of Arti-
      cle 36 (1) (c) is a breach of a human right closely connected to a
      breach of the fair trial rights of an accused person under Arti-
      cle 14 (3) of the Covenant, and in particular, a breach of the right
      set out in Article 14 (3) (b). If the right under Article 36 (1) (c) has
      the status of a fair trial right so that it is incorporated in the bundle
      of rights under Article 14 (3) of the Covenant, may it not be argued
      that a breach of Article 14 (3) (b) of the Covenant resulting from a
      failure on the part of the receiving State to allow the consular oﬃ-
      cer to arrange for the legal representation of the foreign national in
      custody is also a breach of Article 36 (1) (c) of the Vienna Conven-
      tion; and that this would be suﬃcient to give the Court jurisdiction
      on the basis of Article I of the Optional Protocol to the
      Vienna Convention and in respect of a breach of Article 14 (3) of
      the Covenant?



                         B. The 2008 Agreement

  3. Article 73 (2) of the Vienna Convention provides: “Nothing in the
present Convention shall preclude States from concluding international
agreements conﬁrming or supplementing or extending or amplifying the
provisions thereof.”

   4. In 2008, India and Pakistan concluded the Agreement on Consular
Access (“the Agreement”). The Court had to consider whether this Agree-
ment falls within the provisions of Article 73 (2). If the Agreement was
one that did not conﬁrm, supplement, extend or amplify the provisions of
the Vienna Convention, it would not have been authorized by
Article 73 (2). It would be ultra vires the enabling provision of Arti-
cle 73 (2).

  5. There is a clear diﬀerence between the Parties concerning the inter-
pretation of the Agreement. According to Pakistan, and as the Court has

102

517                      jadhav (decl. robinson)

noted in paragraph 97, the Agreement displaces Article 36 of the
Vienna Convention as between India and itself. Point (vi) of the Agree-
ment provides that “[i]n case of arrest, detention or sentence made on
political or security grounds, each side may examine the case on its mer-
its”. Pakistan argues that this paragraph displaces the obligations under
Article 36 of the Vienna Convention in relation to espionage cases. On
the other hand India contends that point (vi) must be read with point (v)
which provides: “Both Governments agree to release and repatriate per-
sons within one month of conﬁrmation of their national status and com-
pletion of sentences.” India therefore contends that Pakistan and India
have agreed that they may examine on the merits of each case the release
and repatriation of persons within one (1) month of conﬁrmation of their
national status and completion of their sentence where their arrest, deten-
tion and sentence was made on political or security grounds.



   6. In interpreting the words “each side may examine the case on its
merits” stress should be placed on the word “may”. The Parties have
agreed to aﬀord each side a discretionary power in considering arrests
made on political or security grounds. These cases would include arrests
for espionage activities. The words mean that each side, having examined
each case of an arrest for espionage activities on its merits, may then
decide whether to grant consular access to the person arrested. The
Agreement and in particular point (vi) cannot therefore be considered as
conﬁrming, supplementing, extending or amplifying the provisions of the
Vienna Convention, which mandates the grant of consular access in the
circumstances set out in Article 36. For this reason the Agreement cannot
be considered as having been authorized by Article 73 (2) of the Vienna
Convention. The Agreement is ultra vires Article 73 (2) and cannot have
any application in relation to the provisions of the Convention. The Par-
ties therefore remain bound by Article 36 of the Vienna Convention.




  7. The Court has adopted an approach to the Agreement that is
entirely diﬀerent from the analysis above. In paragraph 97 of the Judg-
ment, it ﬁnds that the Parties have negotiated the Agreement in full
awareness of Article 73 (2) of the Vienna Convention. That statement is
not merely descriptive of a factual situation ; if it were, it would not be
problematic. However, it is clear from what follows in the paragraph that
the Court is using the Parties’ awareness of Article 73 (2) as a pivotal
basis for its conclusion that point (vi) does not “as Pakistan contends,
displace the obligations under Article 36”. The ﬁnding is important more
for what it implies than for what it actually states. The implication is that,

103

518                      jadhav (decl. robinson)

since the Parties negotiated the Agreement fully aware of Article 73 (2), it
is appropriate to presume that in concluding the Agreement they acted in
accordance with that provision. Any such presumption would have to be
rebuttable and is in fact rebutted by the analysis above showing that the
discretionary powers to grant consular access in respect of arrests on
political or security grounds (including in espionage cases) under point (vi)
are in direct conﬂict with the mandatory obligation under Article 36 to
grant consular access in respect of all cases of arrests, including those
relating to espionage activities.




  8. In the second sentence of paragraph 97 the Court concludes :

         “Having examined that Agreement and in light of the conditions
      set out in Article 73, paragraph 2, the Court is of the view that the
      2008 Agreement is a subsequent agreement intended to ‘conﬁrm, sup-
      plement, extend or amplify’ the Vienna Convention. Consequently,
      the Court considers that point (vi) of that Agreement does not, as
      Pakistan contends, displace the obligations under Article 36 of the
      Vienna Convention.”
But even if that conclusion is correct, that intention cannot be relied on
by itself to support the conclusion that there was no breach of the obliga-
tion in Article 73 (2) of the Vienna Convention to conﬁne the adoption of
a subsequent agreement to one that conﬁrms, supplements, extends or
ampliﬁes the Vienna Convention. In other words, if as a matter of law the
Agreement does not conﬁrm the provisions of the Vienna Convention,
there is no basis for the contention that it conﬁrms the provisions of the
Vienna Convention merely by reason of a presumption that the Agree-
ment was intended to conﬁrm the Vienna Convention. For there must be
a reasonable basis for a presumption if it is to function as a useful inter-
pretative tool.
   9. The question whether the Agreement is consistent with Article 73 (2)
is not resolved simply by presuming that the Parties must have intended
it to be consistent on the ground that they were aware of the provisions
of Article 73 (2). There is no reasonable basis for such a presumption.
Parties to a treaty frequently take action that breaches a treaty even
though they are aware of its provisions. The Court’s reasoning is further
developed in paragraph 94 of the Judgment where, after recalling the pre-
ambular provision of “furthering the objective of humane treatment of
nationals . . .”, it ﬁnds that point (vi) cannot be interpreted as denying
consular access in the case of an arrest on political or security grounds.
The Court concludes that in light of the importance of the rights involved
in relation to the humane treatment of nationals, had the Parties intended

104

519                     jadhav (decl. robinson)

to restrict in some way the rights guaranteed by Article 36, “one would
expect such an intention to be unequivocally reﬂected in the provisions of
the Agreement”. In my view this is not a reasonable conclusion, particu-
larly in light of the clarity of point (vi).




   10. It is, of course, acknowledged that Article 26 of the Vienna Con-
vention on the Law of Treaties requires that treaties must be performed
in good faith by the parties thereto. As the Court held in
Gabčíkovo-Nagymaros Project (Hungary/Slovakia), the good faith obli-
gation requires parties to apply a treaty “in a reasonable way and in such
a manner that its purpose can be realized” (Judgment, I.C.J. Reports
1997, p. 79, para. 142). There is nothing in this obligation that generates
a presumption that parties to a particular treaty intend to act or have
acted consistently with their obligations under the treaty. Whether parties
have so acted requires a careful examination of all the relevant circum-
stances including the treaty in question and their conduct.

   11. The danger in paragraph 97 of the Judgment, and in particular its
second sentence, is that it may be construed as meaning that when a
treaty sets out speciﬁc criteria for subsequent conduct by parties, as is the
case here with the requirement that a subsequent agreement must “con-
ﬁrm, supplement, extend or amplify” the provisions of the Vienna Con-
vention, the Court is thereby enabled to presume an intention on the part
of the parties to act consistently with those criteria, and this presumption
more readily arises when the treaty has a noble objective such as further-
ing humane treatment.



                                         (Signed) Patrick L. Robinson.




105

